07/29/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0461



                             No. DA 20-0461

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

NICOLE ABENICIA NOLI,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including September 7, 2021 within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                      Jim Rice
                                                         Justice, Montana Supreme Court
                                                                    July 29 2021